Mr. Justice Kobe
delivered the opinion of the Court:
The purpose of the writ of certiorari is to review or restrain excess of jurisdiction where no adequate remedy exists. Presbyterian Church v. District of Columbia, 34 App. D. C. 600, and cases there cited. The writ will not go to correct errors or irregularities. Bradshaw v. Earnshaw, 11 App. D. C. 495. It follows that a right of appeal lost by delay cannot be revived through the instrumentality of a remedial prerogative writ. Ex parte Dries, 3 App. D. C. 165. And certiorari is such a writ. District of Columbia v. Brooke, 29 App. D. C. 563.
The first question logically to he considered, therefore, is whether the juvenile court possessed jurisdiction in the contempt proceeding against appellee, for if that question is answered in the affirmative we will not here inquire into the correctness of the court’s conclusion in that proceeding. That the court possessed jurisdiction of the class of cases to which the case against the appellee belonged cannot be doubted, since in the act of its creation (34 Stat. at L. 16, chap. 960), express *62authority was conferred upon the court “to punish contempts by fine not exceeding $20 and imprisonment for not more than forty-eight hours, or either.” But) it is contended, the court was without jurisdiction of the person because the record fails to show that a sworn statement charging the appellee with contempt ever was filed in the court. This contention apparently does not take into account the very material fact that the appellee was actually before the court, was apprised of the charge against him, and without objection proceeded to trial upon that charge. But let us see whether the appellee, under any view of the proceeding, had any just cause for complaint.
Where a contempt is committed within the view of the court it may proceed upon its own knowledge of the facts, and punish the offender without issue or trial in any form. Ex parte Terry, 128 U. S. 289, 309, 32 L. ed. 405, 410, 9 Sup. Ct. Rep. 77; Re Savin, 131 U. S. 267, 277, 33 L. ed. 150, 153, 9 Sup. Ct. Rep. 699. While the alleged contempt in this case was not of the character above mentioned, it unquestionably was of such a character as to authorize the court to proceed summarily, for the wilful disobedience by a witness of the court’s summons is an obstruction of the administration of justice and a contempt of the authority of the court. See Rev. Stat. § 725. In such a case “the proper practice is, by rule or other process, to require the offender to appear and show cause why he should not be punished.” Re Savin, supra. Where it appears, as here, that the defendant was clearly apprised of the nature of the charge against him and afforded opportunity for defense, in other words that his trial was without unfairness or oppression, mere informalities in the proceeding will not affect the question of jurisdiction. We rule, therefore, that the juvenile court not only had jurisdiction of the subject-matter before it, but that it had jurisdiction of the appellee, and that whether error was committed in the rendition of its judgment cannot be inquired into in this proceeding.
The judgment must be reversed, with costs, and the cause remanded for further proceedings. Beversed and remanded.
A petition for a rehearing was denied November 20, 1915.